UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed []Accelerated Filer []Non-Accelerated Filer[]Smaller Reporting Company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of February 3, 2010, was 27,116,408. Table of Contents EXPLANATORY NOTE On June11, 2010, the Audit Committee of the board of directors of LML Payment Systems Inc. (the “Corporation,” sometimes referred to as “we”, “us” or “our”), upon the identification by and recommendation of our management, concluded that the previously issued financial statements contained in our quarterly report on Form 10-Q for the quarterly period ended December31, 2009 as filed with the Securities and Exchange Commission (the “SEC”) on February12, 2010 should no longer be relied upon because of errors in those financial statements, and that we would restate those financial statements to make the necessary accounting corrections. This Amendment No.1 to our Quarterly Report on Form10-Q for the quarter ended December31, 2009 is being filed to reflect restatements of the Corporation‘s Consolidated Balance Sheet as of December31, 2009, and the related Consolidated Statements of Operations and Deficit, Comprehensive (Loss) Income and Cash Flows for the three and nine months ended December31, 2009 (the “Consolidated Financial Statements”). These restatements reflect the effects of adjustments for the accounting related to various matters detailed in Note2 to the Consolidated Financial Statements. These restatements reflect adjustments to future income taxes as filed for the three and nine months ended December 31, 2009. The Corporation is also revising the discussion under Item7, Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item4, Controls and Procedures in order to reflect the effects of the restatement. The Corporation has also supplemented Item 6 of Part II to include current certifications of our Chief Executive Officer and Chief Accounting Officer pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, included as Exhibits 31.1, 31.2 and 32 to this Amendment.No other information included in the original Form 10-Q (including any forward-looking statements contained therein) is amended hereby, and, except with respect to these matters, the Financial Statements in this Form10-Q/A do not reflect any events that have occurred after the Form10-Q for the quarter ended December31, 2009 was initially filed with the SEC. The restatement principally relates to an error in the calculation of the future income tax asset balances as at December 31, 2009. The miscalculation occurred from the failure to reduce the future tax asset amounts by the taxable income earned by the respective entities holding the future tax assets. See Note2 to the Corporation’s unaudited Consolidated Financial Statements included in “PartIFinancial Information — Item1” of this report for additional information. Management determined that the adjustments necessary to properly state future income tax assets were material for the third quarter of fiscal 2010. Accordingly, management recommended to the Audit Committee that a restatement was required. In connection with the restatement, management has assessed the effectiveness of our disclosure controls and procedures and has included revised disclosure in this Form 10-Q/A under Item4 of Part I, “Controls and Procedures.” Management identified material weaknesses in the Corporation’s internal control over financial reporting with respect to the calculation of future income tax expense for the three and nine months ended December31, 2009. As a result of these material weaknesses, our Chief Executive Officer and Chief Accounting Officer concluded that our internal controls over financial reporting were ineffective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles as of December31, 2009 and through the date of this filing. As of the date of this Form 10-Q/A, our efforts to remediate the weakness in our internal control over financial reporting include the engagement of external resources and the implementation of new procedures with respect to the segregation of the calculation and review processes of the tax provision.While we believe that these actions will remediate the material weakness control deficiencies we have identified and strengthen our internal control over financial reporting, our Chief Executive Officer and Chief Accounting Officer will not be able to determine whether these additional controls are operating effectively until they have assessed their effectiveness as part of their evaluation of our internal control over financial reporting for the first two interim periods following implementation.We believe that, as a result of management’s utilization of external resources and the additional procedures management has implemented, there are no material inaccuracies or omissions of material fact in this Form 10-Q/A and, to the best of our knowledge, we believe that the Consolidated Financial Statements in this Form 10-Q/A fairly present in all material respects the financial condition, results of operations and cash flows of the Corporation. As previously disclosed in the Corporation’s Form 8-K filed with the SEC on June 11, 2010, the Corporation’s unaudited quarterly consolidated financial statements previously included in the original Form 10-Q should no longer be relied upon. Table of Contents LML PAYMENT SYSTEMS INC. FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets (unaudited) at December 31, 2009 and March 31, 2009 1 Consolidated Statements of Operations and Deficit (unaudited) for the Three and Nine Months Ended December 31, 2009 and 2008 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Nine Months Ended December 31, 2009 and 2008 3 Consolidated Statements of Cash Flows (unaudited) for the Three and Nine Months Ended December 31, 2009 and 2008 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 35 SIGNATURE PAGE 36 In this Quarterly Report on Form 10-Q/A, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED BALANCE SHEETS (In U.S. Dollars, except as noted below) (Unaudited) December 31, 2009 March 31, 2009 Restated (see Note 2) ASSETS Current Assets Cash and cash equivalents $ $ Funds held in trust - Funds held for merchants (Note 9) Restricted cash Accounts receivable, less allowances of $30,474 and $31,785, respectively Corporate taxes receivable - Prepaid expenses Current portion of future income tax assets Total current assets Property and equipment, net Patents, net Restricted cash Future income tax assets Other assets Goodwill Other intangible assets, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable - Funds due to merchants (Note 9) Obligations under capital lease Promissory notes - Current portion of deferred revenue Total current liabilities Deferred revenue TOTAL LIABILITIES Commitments and Contingencies (Note 12) SHAREHOLDERS' EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 27,116,408 and 27,116,408 issued and outstanding, respectively Contributed surplus Deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. -1- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars, except share data) (Unaudited) Three Months Ended December 31 Nine months Ended December 31 Restated (see Note 2) Restated (see Note 2) REVENUE $
